                        ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                    )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                 6287+(51 ',9,6,21

                                      1R &5)/



 81,7(' 67$7(6 2) $0(5,&$

    Y                                                                   25'(5

 )5$1. *,/(6 0&&5((


         7KLV PDWWHU FRPHV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V PRWLRQ IRU UHFRQVLGHUDWLRQ RI WKH FRXUW¶V

RUGHU GHQ\LQJ UHOHDVH IURP FXVWRG\ SXUVXDQW WR 5XOH  E  $ RI WKH )HGHUDO 5XOHV RI &ULPLQDO

3URFHGXUH DQG WKH 6SHHG\ 7ULDO $FW RI  DV DPHQGHG  86&   '(   7KH LVVXHV

UDLVHG DUH ULSH IRU UXOLQJ )RU WKH UHDVRQV WKDW IROORZ GHIHQGDQW¶V PRWLRQ LV GHQLHG

                                         %$&.*5281'

         2Q 2FWREHU   GHIHQGDQW ZDV LQGLFWHG RQ WKUHH FRXQWV RI LQWHUIHUHQFH ZLWK

FRPPHUFH E\ UREEHU\ LQ YLRODWLRQ RI  86&   WKUHH FRXQWV RI XVLQJ FDUU\LQJ DQG

EUDQGLVKLQJ D ILUHDUP GXULQJ DQG LQ UHODWLRQ WR DQG SRVVHVVLQJ D ILUHDUP GXULQJ D FULPH RI YLROHQFH

LQ YLRODWLRQ RI  86&   F  $ LL  DQG RQH FRXQW RI SRVVHVVLRQ RI D ILUHDUP E\ D FRQYLFWHG

IHORQ LQ YLRODWLRQ RI  86&   J       'HIHQGDQW ZDV DUUHVWHG E\ IHGHUDO DXWKRULWLHV

RQ 2FWREHU   LQLWLDO DSSHDUDQFH ZDV KHOG ODWHU WKDW VDPH GD\ $UUDLJQPHQW ZDV VHW IRU WKH

WHUP RI FRXUW FRPPHQFLQJ 'HFHPEHU  

         $W LQLWLDO DSSHDUDQFH FRXQVHO ZDV DSSRLQWHG IRU GHIHQGDQW DQG WKH JRYHUQPHQW PRYHG WKDW

GHIHQGDQW EH GHWDLQHG SHQGLQJ WULDO $IWHU UHFHLYLQJ HYLGHQFH IURP WKH SDUWLHV DW HYLGHQWLDU\

KHDULQJ WKH FRXUW JUDQWHG WKH JRYHUQPHQW¶V PRWLRQ RQ 1RYHPEHU   /DWHU WKDW VDPH GD\

WKH IHGHUDO SXEOLF GHIHQGHU PRYHG WR ZLWKGUDZ RQ JURXQGV WKDW LW OHDUQHG RI D FRQIOLFW RI LQWHUHVW




           Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 1 of 11
WKDW ZRXOG DULVH LI LW FRQWLQXHG WR UHSUHVHQW GHIHQGDQW 7KH FRXUW JUDQWHG WKH PRWLRQ WR ZLWKGUDZ

DQG GLUHFWHG WKH IHGHUDO SXEOLF GHIHQGHU WR DSSRLQW QHZ FRXQVHO WR UHSUHVHQW GHIHQGDQW        2Q

1RYHPEHU   GHIHQGDQW¶V QHZ DWWRUQH\ IURP WKH FRXUW¶V DSSURYHG SDQHO HQWHUHG KLV

DSSHDUDQFH

       2Q 1RYHPEHU   DQG -DQXDU\   GHIHQVH FRXQVHO ILOHG PRWLRQV WR HQODUJH

WLPH WR ILOH SUHWULDO PRWLRQV DQG WR FRQWLQXH DUUDLJQPHQW &RXQVHO UHSUHVHQWHG WKDW KH UHFHQWO\

UHFHLYHG GLVFRYHU\ WKDW GLVFRYHU\ FRQVLVWV RI QXPHURXV YROXPHV RI ZULWWHQ GLVFRYHU\ DV ZHOO DV

DXGLR DQG YLGHR ILOHV DQG WKDW KH UHTXLUHG DGGLWLRQDO WLPH WR UHYLHZ WKH HYLGHQFH ZLWK GHIHQGDQW

7KH FRXUW JUDQWHG WKH PRWLRQV DQG H[FOXGHG WKH GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ E\ ILQGLQJ

WKDW WKH HQGV RI MXVWLFH VHUYHG E\ JUDQWLQJ WKHVH FRQWLQXDQFHV RXWZHLJKHG WKH EHVW LQWHUHVWV RI WKH

SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO

       2Q )HEUXDU\   GHIHQVH FRXQVHO ILOHG PRWLRQ IRU D GHWHUPLQDWLRQ RI WKH PHQWDO

FRPSHWHQF\ RI GHIHQGDQW WR VWDQG WULDO SXUVXDQW WR  86&   UHSUHVHQWLQJ WKDW KH KDG

UHDVRQDEOH FDXVH WR EHOLHYH WKDW GHIHQGDQW ZDV VXIIHULQJ IURP D PHQWDO GLVHDVH RU GHIHFW UHQGHULQJ

KLP PHQWDOO\ LQFRPSHWHQW 7KH QH[W GD\ WKH FRXUW RUGHUHG WKDW D SV\FKLDWULF RU SV\FKRORJLFDO

H[DPLQDWLRQ RI GHIHQGDQW EH FRQGXFWHG SXUVXDQW WR  86&   E LQ RUGHU WR GHWHUPLQH

ZKHWKHU KH LV SUHVHQWO\ VXIIHULQJ IURP D PHQWDO GLVHDVH RU GHIHFW UHQGHULQJ KLP PHQWDOO\

LQFRPSHWHQW DQG H[FOXGHG WKH GHOD\ IURP VSHHG\ WULDO FRPSXWDWLRQ

       6HYHUDO ZHHNV DIWHU RUGHULQJ FRPSHWHQF\ HYDOXDWLRQ GHIHQVH FRXQVHO DJDLQ VRXJKW DQ

H[WHQVLRQ RI WLPH WR ILOH SUHWULDO PRWLRQV DQG WR FRQWLQXH DUUDLJQPHQW FLWLQJ WKH IRUWKFRPLQJ

HYDOXDWLRQ RI GHIHQGDQW¶V PHQWDO VWDWXV 7KH FRXUW JUDQWHG WKH PRWLRQV DQG IRXQG WKDW WKH HQGV RI

MXVWLFH VHUYHG E\ JUDQWLQJ RI WKLV FRQWLQXDQFH RXWZHLJK WKH EHVW LQWHUHVWV RI WKH SXEOLF DQG WKH


                                                




          Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 2 of 11
GHIHQGDQW LQ D VSHHG\ WULDO 5HFRJQL]LQJ WKDW GHIHQGDQW ZRXOG EH XQDEOH WR SURFHHG LI IRXQG

LQFRPSHWHQW DQG WKH SDUWLHV UHDVRQDEO\ ZRXOG UHTXLUH DGGLWLRQDO WLPH WR SUHSDUH IRU WULDO DIWHU

GHIHQGDQW¶V FRPSHWHQF\ HYDOXDWLRQ DQG KHDULQJ ZHUH FRPSOHWHG WKH FRXUW RQ LWV RZQ LQLWLDWLYH

QRWLFHG FRXQVHO RQ 0D\   WKDW ³>D@UUDLJQPHQW FXUUHQWO\ VFKHGXOHG IRU WKH -XQH  

WHUP RI FRXUW ZLOO EH FRQWLQXHG XQWLO GHIHQGDQW¶V FRPSHWHQF\ HYDOXDWLRQ KDV EHHQ FRPSOHWHG

6SHHG\ WULDO WLPH H[FOXGHG´

        'HIHQVH FRXQVHO UHTXHVWHG FRQWLQXDQFHV RI GHIHQGDQW¶V FRPSHWHQF\ KHDULQJ RQ -XO\ 

 DQG 6HSWHPEHU   H[SODLQLQJ WKDW KH UHTXLUHG DGGLWLRQDO WLPH WR FRQIHU ZLWK GHIHQGDQW

UHJDUGLQJ GHIHQGDQW¶V SV\FKLDWULF UHSRUW UHFHLYHG -XQH   7KH FRXUW JUDQWHG HDFK RI WKHVH

FRQWLQXDQFHV ILQGLQJ WKDW WKH HQGV RI MXVWLFH VHUYHG E\ JUDQWLQJ RI WKHVH FRQWLQXDQFHV RXWZHLJKHG

WKH EHVW LQWHUHVWV RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO 'HIHQVH FRXQVHO DJDLQ UHTXHVWHG

D FRQWLQXDQFH RI GHIHQGDQW¶V FRPSHWHQF\ KHDULQJ RQ 1RYHPEHU   FLWLQJ KLV REOLJDWLRQ WR

DSSHDU EHIRUH WKLV FRXUW LQ DQRWKHU PDWWHU LQ 5DOHLJK 1RUWK &DUROLQD           7KH FRXUW JUDQWHG

GHIHQGDQW¶V PRWLRQ DQG IRXQG WKH HQGV RI MXVWLFH VHUYHG E\ JUDQWLQJ RI WKLV FRQWLQXDQFH RXWZHLJK

WKH EHVW LQWHUHVWV RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO

        $W FRPSHWHQF\ KHDULQJ RQ -DQXDU\   WKH JRYHUQPHQW DFFHSWHG WKH ILQGLQJV

FRQWHPSODWHG LQ WKH FRPSHWHQF\ UHSRUW ZLWKRXW REMHFWLRQ IURP GHIHQGDQW WKH FRXUW GHWHUPLQHG

WKDW GHIHQGDQW ZDV FRPSHWHQW WR SURFHHG DQG DUUDLJQPHQW ZDV VHW IRU WKH $SULO  WHUP RI FRXUW

DW WKH UHTXHVW RI WKH SDUWLHV

        2Q $SULO   GHIHQVH FRXQVHO PRYHG WR FRQWLQXH DUUDLJQPHQW H[SODLQLQJ WKDW SOHD

QHJRWLDWLRQV ZHUH LQ SURJUHVV DQG FRXQVHO QHHGHG DGGLWLRQDO WLPH WR PHHW DQG GLVFXVV VDPH ZLWK

WKH GHIHQGDQW 7KH FRXUW JUDQWHG WKH PRWLRQ FRQWLQXHG DUUDLJQPHQW WR -XO\  DQG IRXQG WKDW


                                                  




           Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 3 of 11
WKH HQGV RI MXVWLFH VHUYHG E\ JUDQWLQJ RI WKLV FRQWLQXDQFH RXWZHLJK WKH EHVW LQWHUHVWV RI WKH SXEOLF

DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO $SSUR[LPDWHO\ RQH ZHHN EHIRUH DUUDLJQPHQW LQ -XO\ 

FRXQVHO IRU WKH JRYHUQPHQW WKHQ WKH RQO\ SURVHFXWRU RI UHFRUG PRYHG WR FRQWLQXH DUUDLJQPHQW

IURP -XO\  WR $XJXVW  H[SODLQLQJ WKDW FRXQVHO ZDV RXW RI VWDWH RQ OHDYH WKH HQWLUH ZHHN

RI DUUDLJQPHQW 7KH FRXUW JUDQWHG WKH PRWLRQ FRQWLQXHG GHIHQGDQW¶V DUUDLJQPHQW WR 6HSWHPEHU

 DQG IRXQG WKDW WKH HQGV RI MXVWLFH VHUYHG E\ WKLV FRQWLQXDQFH RXWZHLJK WKH EHVW LQWHUHVW RI

WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO

        'HIHQVH FRXQVHO ILOHG PRWLRQ WR ZLWKGUDZ RQ 6HSWHPEHU   H[SODLQLQJ WKDW

FRPPXQLFDWLRQV ZLWK GHIHQGDQW FUHDWHG D FRQIOLFW RI LQWHUHVW IRU GHIHQVH FRXQVHO ZKLFK GLUHFWO\

LPSDFWHG FRXQVHO¶V DELOLW\ WR WDNH VXEVWDQWLYH DFWLRQ LQ WKH UHSUHVHQWDWLRQ RI GHIHQGDQW 7KH FRXUW

JUDQWHG WKH PRWLRQ RQH ZHHN ODWHU DQG GLUHFWHG WKH IHGHUDO SXEOLF GHIHQGHU WR DSSRLQW QHZ FRXQVHO

7ZR ZHHNV ODWHU GHIHQGDQW¶V FXUUHQW FRXQVHO HQWHUHG KLV QRWLFH RI DSSHDUDQFH

        $IWHU VHYHUDO RWKHU FRQWLQXDQFHV UHTXHVWHG E\ KLV FXUUHQW FRXQVHO DQG H[FOXGHG IURP

VSHHG\ WULDO FRPSXWDWLRQ XQGHU WKH HQGV RI MXVWLFH H[FOXVLRQ GHIHQGDQW ILOHG KLV PRWLRQ IRU UHOHDVH

IURP FXVWRG\ IRU YLRODWLRQ RI WKH 6SHHG\ 7ULDO $FW RQ 0D\   $IWHU HOLFLWLQJ H[SHGLWHG

UHVSRQVH IURP WKH JRYHUQPHQW WKH FRXUW GHQLHG GHIHQGDQW¶V PRWLRQ KROGLQJ WKDW WKH DSSOLFDEOH

WLPH SHULRG IRU D YLRODWLRQ KDG QRW HODSVHG DQG WKDW GHIHQGDQW IDLOHG WR VKRZ WKDW QHLWKHU KH QRU

KLV FRXQVHO ZDV QRW DW IDXOW 'HIHQGDQW ILOHG WKH LQVWDQW PRWLRQ IRU UHFRQVLGHUDWLRQ RQ -XQH 



                                          ',6&866,21

$      6WDQGDUG RI 5HYLHZ




                                                  




          Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 4 of 11
       $OWKRXJK ³WKH )HGHUDO 5XOHV RI &ULPLQDO 3URFHGXUH GR QRW VSHFLILFDOO\ SURYLGH IRU PRWLRQV

IRU UHFRQVLGHUDWLRQ´ 1LOVRQ 9DQ      6WRUDJH &R Y 0DUVK  )G   WK &LU   WKH

)RXUWK &LUFXLW KDV DFNQRZOHGJHG WKDW LQ FHUWDLQ FLUFXPVWDQFHV VXFK DV UHKHDULQJ RI RUGHUV LQ

FULPLQDO SURFHHGLQJV GLVWULFW FRXUWV KDYH WKH LQKHUHQW DXWKRULW\ WR GHFLGH PRWLRQV IRU

UHFRQVLGHUDWLRQ 8QLWHG 6WDWHV Y *RRGZ\Q  )G   WK &LU   ,Q DGGUHVVLQJ VXFK

PRWLRQV FRXUWV E\ DQDORJ\ DUH JXLGHG E\ WKH VWDQGDUGV HVWDEOLVKHG E\ WKH FLYLO UXOHV WKDW ³>W@KH

SXUSRVH RI D PRWLRQ IRU UHFRQVLGHUDWLRQ LV WR FRUUHFW PDQLIHVW HUURUV RI ODZ RU IDFW RU WR SUHVHQW

QHZO\ GLVFRYHUHG HYLGHQFH 0RWLRQV WR UHFRQVLGHU DUH QRW SURSHU ZKHUH WKH PRWLRQ PHUHO\ DVNV

WKH FRXUW WR UHWKLQN ZKDW WKH &RXUW KDG DOUHDG\ WKRXJKW WKURXJK ULJKWO\ RU ZURQJO\´ ',5(&79

,1& Y +DUW  ) 6XSS G   ('1&  LQWHULRU FLWDWLRQV RPLWWHG  VHH 8QLWHG

6WDWHV Y :LOOLDPV  )G   WK &LU  ³:KHUH WKH PRWLRQ >WR UHFRQVLGHU@ LV QRWKLQJ

PRUH WKDQ D UHTXHVW WKDW WKH GLVWULFW FRXUW FKDQJH LWV PLQG KRZHYHU LW LV QRW DXWKRUL]HG´ 

%     $QDO\VLV

       $IWHU IDLOLQJ WR FRQWHVW VSHFLILF H[FOXVLRQV WR VSHHG\ WULDO FRPSXWDWLRQ LQ KLV RULJLQDO

PRWLRQ GHIHQGDQW RQ UHFRQVLGHUDWLRQ SRVLWV WKDW LQ DGGLWLRQ WR WKH  GD\V RI LQFOXGHG WLPH

LGHQWLILHG LQ WKH FRXUW¶V SULRU RUGHU WKUHH SHULRGV RI WLPH H[FOXGHG IURP VSHHG\ WULDO FRPSXWDWLRQ

VKRXOG KDYH EHHQ LQFOXGHG 7KRVH SHULRGV DUH  WKH SHULRG RI GHOD\ RFFDVLRQHG E\ IRUPHU GHIHQVH

FRXQVHO¶V PRWLRQ WR FRQWLQXH FRPSHWHQF\ KHDULQJ LQ 1RYHPEHU  EHFDXVH FRXQVHO ZDV LQ

IHGHUDO FRXUW LQ 5DOHLJK WKDW VDPH GD\ DQG XQDEOH WR DSSHDU LQ 1HZ %HUQ  WKH SHULRG EHWZHHQ

GLVSRVLWLRQ RI KLV FRPSHWHQF\ PRWLRQ DQG VXEVHTXHQW VHWWLQJ RI DUUDLJQPHQW DQG  WKH SHULRG RI

GHOD\ FDXVHG E\ WKH JRYHUQPHQW¶V ILOLQJ RI D PRWLRQ WR FRQWLQXH LQ -XO\  GXH WR FRXQVHO EHLQJ

RQ YDFDWLRQ


                                                  




          Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 5 of 11
       ³7KH WULDO RU RWKHU GLVSRVLWLRQ RI FDVHV LQYROYLQJD GHWDLQHG SHUVRQ ZKR LV EHLQJ KHOG LQ

GHWHQWLRQ VROHO\ EHFDXVH KH LV DZDLWLQJ WULDO    VKDOO EH DFFRUGHG SULRULW\´  86&   D  

7ULDO RI VXFK SHUVRQV ³VKDOO FRPPHQFH QRW ODWHU WKDQ QLQHW\ GD\V IROORZLQJ WKH EHJLQQLQJ RI VXFK

FRQWLQXRXV GHWHQWLRQ>@ 7KH SHULRGV RI GHOD\ HQXPHUDWHG LQ VHFWLRQ  K DUH H[FOXGHG LQ

FRPSXWLQJ WKH WLPH OLPLWDWLRQ VSHFLILHG LQ WKLV VHFWLRQ´ ,G   E  ³)DLOXUH WR FRPPHQFH WULDO

RI D GHWDLQHH DV VSHFLILHG LQ VXEVHFWLRQ E  WKURXJK QR IDXOW RI WKH DFFXVHG RU KLV FRXQVHO    VKDOO

UHVXOW LQ WKH DXWRPDWLF UHYLHZ E\ WKH FRXUW RI WKH FRQGLWLRQV RI UHOHDVH´ ,G   F  ³1R

GHWDLQHH DV GHILQHG LQ VXEVHFWLRQ D  VKDOO EH KHOG LQ FXVWRG\ SHQGLQJ WULDO DIWHU WKH H[SLUDWLRQ RI

VXFK QLQHW\GD\ SHULRG UHTXLUHG IRU WKH FRPPHQFHPHQW RI KLV WULDO´ ,G

       7KH 6SHHG\ 7ULDO $FW SURYLGHV VHYHUDO GLIIHUHQW H[FOXVLRQV IURP WKH GD\ WLPH SHULRG

UHOHYDQW WR GHWHUPLQLQJ LI PRUH WKDQ  LQFOXGDEOH GD\V KDYH HODSVHG WKH LQVWDQW FDVH )LUVW WKH

FRXUW H[FOXGHV ³GHOD\ UHVXOWLQJ IURP DQ\ SURFHHGLQJ LQFOXGLQJ DQ\ H[DPLQDWLRQV WR GHWHUPLQH

WKH PHQWDO FRPSHWHQF\ RU SK\VLFDO FDSDFLW\ RI WKH GHIHQGDQW´  86&   K  $  7KLV

DXWRPDWLF H[FOXVLRQ LV D EURDG RQH ³>Z@LWK WKH ZRUG µLQFOXGLQJ¶ &RQJUHVV LQGLFDWHG WKDW RWKHU

FRPSHWHQF\UHODWHG SURFHHGLQJV EHVLGHV µH[DPLQDWLRQV¶ PLJKW IDOO ZLWKLQ VXESDUDJUDSK $ ¶V

DXWRPDWLF H[FOXVLRQ´ %ORDWH Y 8QLWHG 6WDWHV  86     7KXV ³WKH SHULRG RI

H[FOXGDEOH GHOD\ XQGHU   K  $ EHJLQV ZKHQ D SDUW\ PRYHV IRU RU WKH FRXUW VXD VSRQWH

RUGHUV D FRPSHWHQF\ GHWHUPLQDWLRQ 7KH H[FOXGHG WLPH FRQWLQXHV DW OHDVW XQWLO D FRPSHWHQF\

KHDULQJ LV KHOG´ 8QLWHG 6WDWHV Y *UDYHV  )G  ± G &LU  FROOHFWLQJ FDVHV 

       6HFRQG WKH FRXUW H[FOXGHV ³GHOD\ UHVXOWLQJ IURP DQ\ SUHWULDO PRWLRQ IURP WKH ILOLQJ RI WKH

PRWLRQ WKURXJK WKH FRQFOXVLRQ RI WKH KHDULQJ RQ RU RWKHU SURPSW GLVSRVLWLRQ RI VXFK PRWLRQ´ 

86&   K  '  7KLV H[FHSWLRQ H[FOXGHV IURP VSHHG\ WULDO FDOFXODWLRQV ³WKH SHULRG


                                                   




          Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 6 of 11
EHWZHHQ >D SUHWULDO PRWLRQ¶V@ ILOLQJ DQG LWV UHVROXWLRQ 8QLWHG 6WDWHV Y 5LOH\  )G  

    WK &LU   ³>7@KH ILOLQJ RI D SUHWULDO PRWLRQ IDOOV ZLWKLQ WKLV SURYLVLRQ LUUHVSHFWLYH RI ZKHWKHU

LW DFWXDOO\ FDXVHV RU LV H[SHFWHG WR FDXVH GHOD\ LQ VWDUWLQJ D WULDO´ 8QLWHG 6WDWHV Y 7LQNOHQEHUJ

 86     +HQGHUVRQ Y 8QLWHG 6WDWHV  86  ±  

           7KLUG WKH FRXUW PD\ H[FOXGH IURP VSHHG\ WULDO FRPSXWDWLRQ ³>D@Q\ SHULRG RI GHOD\ UHVXOWLQJ

IURP D FRQWLQXDQFH JUDQWHG E\ DQ\ MXGJH RQ >KHU@ RZQ PRWLRQ RU DW WKH UHTXHVW RI WKH GHIHQGDQW

RU KLV FRXQVHO RU DW WKH UHTXHVW RI WKH DWWRUQH\ IRU WKH *RYHUQPHQW LI WKH MXGJH JUDQWHG VXFK

FRQWLQXDQFH RQ WKH EDVLV RI >KHU@ ILQGLQJV WKDW WKH HQGV RI MXVWLFH VHUYHG E\ WDNLQJ VXFK DFWLRQ

RXWZHLJK WKH EHVW LQWHUHVW RI WKH SXEOLF DQG WKH GHIHQGDQW LQ D VSHHG\ WULDO´  86& 

 K  $ 

           ,Q JUDQWLQJ DQ H[FHSWLRQ XQGHU WKH ³HQGV RI MXVWLFH´ SURYLVLRQ WKH FRXUW PXVW PDNH ILQGLQJV

EDVHG RQ VHYHUDO QRQH[KDXVWLYH IDFWRUV LQFOXGLQJ ³>Z@KHWKHU WKH IDLOXUH WR JUDQW VXFK D

FRQWLQXDQFH LQ WKH SURFHHGLQJ ZRXOG EH OLNHO\ WR PDNH D FRQWLQXDWLRQ RI VXFK SURFHHGLQJ

LPSRVVLEOH RU UHVXOW LQ D PLVFDUULDJH RI MXVWLFH´  86&   K  % L  7KH FRXUW DOVR

PD\ FRQVLGHU ZKHWKHU SURFHHGLQJ ³ZRXOG GHQ\ WKH GHIHQGDQW UHDVRQDEOH WLPH WR REWDLQ FRXQVHO

ZRXOG XQUHDVRQDEO\ GHQ\ WKH GHIHQGDQW RU WKH *RYHUQPHQW FRQWLQXLW\ RI FRXQVHO RU ZRXOG GHQ\

FRXQVHO IRU WKH GHIHQGDQW RU WKH DWWRUQH\ IRU WKH *RYHUQPHQW WKH UHDVRQDEOH WLPH QHFHVVDU\ IRU

HIIHFWLYH SUHSDUDWLRQ WDNLQJ LQWR DFFRXQW WKH H[HUFLVH RI GXH GLOLJHQFH´                        86& 

 K  % LY  ³7KH FRXUW LV RQO\ UHTXLUHG WR VWDWH LWV ILQGLQJV RQ WKH UHFRUG E\ WKH WLPH LW

UXOHV RQ WKH GHIHQGDQW¶V PRWLRQ WR GLVPLVV KRZHYHU LW PXVW EH µFOHDU IURP WKH UHFRUG WKDW WKH



        )RU H[DPSOH GHOD\ UHDVRQDEO\ QHFHVVDU\ WR DOORZ GHIHQGDQW WKH RSSRUWXQLW\ WR SUHSDUH DQG ILOH SUHWULDO
PRWLRQV LV H[FOXGDEOH IURP VSHHG\ WULDO FRPSXWDWLRQ SURYLGHG WKDW WKH FRXUW PDNH VSHFLILF ILQGLQJV UHTXLUHG XQGHU
K   6HH %ORDWH  86 DW  8QLWHG 6WDWHV Y -DUUHOO  )G   WK &LU  

                                                        




             Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 7 of 11
FRXUW FRQGXFWHG WKH PDQGDWRU\ EDODQFLQJ FRQWHPSRUDQHRXVO\ ZLWK WKH JUDQWLQJ RI WKH

FRQWLQXDQFH¶´ 8QLWHG 6WDWHV Y +HQU\  )G   WK &LU  TXRWLQJ 8QLWHG 6WDWHV

Y .HLWK  )G   WK &LU   VHH 8QLWHG 6WDWHV Y 0LU  )G   WK &LU

  ³7KH EHVW SUDFWLFH RI FRXUVH LV IRU D GLVWULFW FRXUW WR SXW LWV ILQGLQJV RQ WKH UHFRUG DW RU

QHDU WKH WLPH ZKHQ LW JUDQWV WKH FRQWLQXDQFH´ =HGQHU Y 8QLWHG 6WDWHV  86   Q 

     

             :LWK WKHVH IRUHJRLQJ SULQFLSOHV LQ PLQG WKH FRXUW WXUQV ILUVW WR IRUPHU GHIHQVH FRXQVHO¶V

UHTXHVW WR FRQWLQXH FRPSHWHQF\ KHDULQJ IURP 1RYHPEHU   WR -DQXDU\   GXH WR D

FRQIOLFW ZLWK DQRWKHU DSSHDUDQFH LQ 5DOHLJK 7KLV FRQWLQXDQFH LV SURSHUO\ H[FOXGHG IURP VSHHG\

WULDO FRPSXWDWLRQ RQ PXOWLSOH JURXQGV )LUVW WKH FRPSHWHQF\ KHDULQJ H[FOXVLRQ IURP VSHHG\ WULDO

WLPH XQGHU   K  $ H[FOXGHV DW OHDVW )HEUXDU\   WR -DQXDU\   *UDYHV 

)G DW ± 6LPLODUO\ WKH SUHWULDO PRWLRQV H[FOXVLRQ XQGHU   K  ' H[FOXGHV WKH

SHULRG IURP )HEUXDU\   WR -DQXDU\   WKH GD\ WKH FRXUW LVVXHG LWV RUGHU RQ GHIHQGDQW¶V

FRPSHWHQF\ PRWLRQ 6HH 5LOH\  )G DW  )LQDOO\ WKH HQGV RI MXVWLFH H[FOXVLRQ XQGHU 

 K  $ DSSOLHV WR 1RYHPEHU   WR -DQXDU\                               7KH FRXUW FRQWLQXHG

GHIHQGDQW¶V FRPSHWHQF\ HYDOXDWLRQ EHFDXVH GHIHQVH FRXQVHO ZDV XQDEOH WR DSSHDU LQ IHGHUDO FRXUW

GXH WR DQRWKHU FDVH ,W LV FOHDU IURP WKH UHFRUG WKDW WKH FRXUW FRQGXFWHG WKH PDQGDWRU\ EDODQFLQJ

ZKHUH GHIHQVH FRXQVHO¶V DEVHQFH ³ZRXOG EH OLNHO\ WR PDNH D FRQWLQXDWLRQ RI VXFK SURFHHGLQJ

LPSRVVLEOH RU UHVXOW LQ D PLVFDUULDJH RI MXVWLFH´ DQG ZRXOG RWKHUZLVH GHQ\ GHIHQGDQW HIIHFWLYH

UHSUHVHQWDWLRQ DW KLV FRPSHWHQF\ KHDULQJ 6HH  86&   K  %  7KXV WKH FRXUW UHMHFWV



        7KH FRXUW FODULILHV WKDW LW FRQVWUXHV ³FRPSHWHQF\ HYDOXDWLRQ´ WR PHDQ WKH FRXUW¶V HYDOXDWLRQ QRW PHUHO\ WKH
FRPSOHWLRQ RI WKH SV\FKLDWULF H[DPLQDWLRQ XQGHU  86&   E  'HIHQGDQW¶V FRPSHWHQF\ LV QRW HYDOXDWHG VROHO\
RQ WKH EDVLV RI WKH SV\FKLDWULF UHSRUW VHH LG   F  EXW LV ILQDOO\ GHWHUPLQHG DW FRPSHWHQF\ KHDULQJ DIWHU
RSSRUWXQLW\ WR SUHVHQW HYLGHQFH LV JLYHQ WR ERWK SDUWLHV ,G   G 
                                                         




               Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 8 of 11
GHIHQGDQW¶V SRVLWLRQ WKDW WKH GHOD\ FDXVHG E\ FRQWLQXDQFH RI KLV FRPSHWHQF\ KHDULQJ IURP

1RYHPEHU  WR -DQXDU\  LV LQFOXGHG LQ VSHHG\ WULDO FRPSXWDWLRQ

         6HFRQG GHIHQGDQW FRQWHQGV WKDW ³WKHUH GRHV QRW DSSHDU WR EH DQ\ ILQGLQJ RU RUGHU HQWHUHG

E\ WKH FRXUW´ WKDW WKH SHULRG IURP -DQXDU\   WR 0DUFK   LV H[FOXGHG IURP VSHHG\

WULDO FRPSXWDWLRQ 0RW IRU 5HFRQVLGHUDWLRQ '(  DW ±  +RZHYHU WKH FRXUW RQ LWV RZQ

PRWLRQ JUDQWHG D FRQWLQXDQFH XQGHU WKH HQGV RI MXVWLFH H[FHSWLRQ H[WHQGLQJ IURP -XQH  

WR $SULO   6SHFLILFDOO\ WKH FRXUW QRWLFHG FRXQVHO RQ 0D\   WKDW ³>D@UUDLJQPHQW

FXUUHQWO\ VFKHGXOHG IRU WKH -XQH   WHUP RI FRXUW ZLOO EH FRQWLQXHG XQWLO GHIHQGDQW¶V

FRPSHWHQF\ HYDOXDWLRQ KDV EHHQ FRPSOHWHG 6SHHG\ WULDO WLPH H[FOXGHG´ 0RUHRYHU LW LV FOHDU

IURP WKH UHFRUG WKDW DW WKH WLPH WKH FRXUW FRQWLQXHG DUUDLJQPHQW WR DIWHU GHIHQGDQW¶V FRPSHWHQF\

KHDULQJ LW FRQGXFWHG WKH PDQGDWRU\ EDODQFLQJ UHTXLUHG XQGHU WKH HQGV RI MXVWLFH H[FOXVLRQ :KHUH

GHIHQGDQW¶V FRPSHWHQF\ ZDV LQ TXHVWLRQ WKH FRXUW¶V RUGHU FRQWLQXLQJ DUUDLJQPHQW WR DIWHU

GLVSRVLWLRQ RI GHIHQGDQW¶V FRPSHWHQF\ PRWLRQ ZDV SUHGLFDWHG RQ FRQFHUQV WKDW GHIHQGDQW FRXOG

QRW SURFHHG WR DUUDLJQPHQW DQG WULDO LQ WKH LQVWDQW DFWLRQ 6HH  86&   K  % L  5\DQ

Y *RQ]DOHV  86   Q   *RGLQH] Y 0RUDQ  86     'HIHQVH

FRXQVHO DOVR UHSUHVHQWHG WR WKLV FRXUW LQ SULRU ILOLQJV WKDW GHIHQGDQW¶V FDVH LQYROYHG YROXPLQRXV

GLVFRYHU\ DQG SRWHQWLDO SUHWULDO PRWLRQV JLYLQJ WKH FRXUW DGGLWLRQDO UHDVRQ WR EHOLHYH WKDW GHIHQVH

FRXQVHO UHTXLUHG UHDVRQDEOH WLPH DIWHU WKH FRPSHWHQF\ KHDULQJ WR HIIHFWLYHO\ SUHSDUH IRU

DUUDLJQPHQW DQG WULDO 6HH  86&   K  % LY  7KXV WKH HQGV RI MXVWLFH VHUYHG E\





        &RXQVHO IRU WKH GHIHQGDQW DSSHDUV WR PLVFDOFXODWH WKH SHULRG RI WLPH LQ LVVXH 7KH FRXUW FRQVWUXHV GHIHQGDQW¶V
DUJXPHQW WR EH WKDW -DQXDU\   WR $SULO   OHVV WKH RQH GD\ RQ $SULO   WKDW IRUPHU FRXQVHO ILOHG KLV
PRWLRQ IRU FRQWLQXDQFH DUH LQFOXGDEOH LQ VSHHG\ WULDO FRPSXWDWLRQ 7KH FRXUW UHDFKHV WKLV FRQFOXVLRQ EDVHG RQ WKH
FRQWLQXDQFH RUGHUHG RQ WKH IDFH RI WKH $SULO   PRWLRQ

                                                           




            Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 9 of 11
FRQWLQXDQFH RI DUUDLJQPHQW IURP -XQH  WR $SULO  RQ 0D\   RXWZHLJKHG WKH

LQWHUHVWV RI WKH SXEOLF DQG WKH GHIHQGDQW VXSSRUWLQJ H[FOXVLRQ RI WKDW WLPH IURP VSHHG\ WULDO

FRPSXWDWLRQ  86&   K  $ 

       $V WR WKHVH ILUVW WZR FRQWLQXDQFHV GHIHQGDQW DOVR IDLOV WR VKRZ WKDW KH RU LV FRXQVHO DUH QRW

DW OHDVW SDUWLDOO\ DW IDXOW IRU WKH DERYH FRQWLQXDQFHV 6HH HJ 8QLWHG 6WDWHV Y +RZDUG  )G

 ± WK &LU   8QLWHG 6WDWHV Y /RH  )G   WK &LU   )RUPHU

GHIHQVH FRXQVHO WKHQ DFWLQJ RQ GHIHQGDQW¶V EHKDOI LV WKH RQH WKDW ILOHG WKH PRWLRQ FDOOLQJ LQWR

TXHVWLRQ GHIHQGDQW¶V FRPSHWHQFH       'HIHQVH FRXQVHO LV WKH RQH WKDW VRXJKW FRQWLQXDQFH RI

FRPSHWHQF\ KHDULQJ LQ 1RYHPEHU            $QG GHIHQVH FRXQVHO LQ FRQVXOWDWLRQ ZLWK WKH

JRYHUQPHQW UHTXHVWHG DW FRPSHWHQF\ KHDULQJ WKDW DUUDLJQPHQW EH KHOG DW WKH $SULO  WHUP RI

FRXUW 7KXV UHOLHI IURP FXVWRG\ FDQQRW LVVXH EDVHG RQ WKH ILUVW WZR FRQWLQXDQFHV FKDOOHQJHG E\

GHIHQGDQW XQGHU   F 

       7KLUG GHIHQGDQW FKDOOHQJHV WKH FRXUW¶V RUGHU JUDQWLQJ WKH JRYHUQPHQW¶V PRWLRQ WR FRQWLQXH

DUUDLJQPHQW IURP -XO\  WR 6HSWHPEHU  GXH WR FRXQVHO IRU WKH JRYHUQPHQW EHLQJ RXW RI

WRZQ WKH ZHHN RI DUUDLJQPHQW RQ YDFDWLRQ +HUH WRR WKH FRXUW FRQGXFWHG WKH PDQGDWRU\ EDODQFLQJ

UHTXLUHG E\ WKH 6SHHG\ 7ULDO $FW LQ JUDQWLQJ WKH HQGV RI MXVWLFH H[FHSWLRQ 7KH IDFH RI WKH PRWLRQ

LQGLFDWHG WKDW FRXQVHO IRU WKH JRYHUQPHQW WKHQ WKH RQO\ DWWRUQH\ RI UHFRUG IRU WKH SURVHFXWLRQ ZDV

XQDYDLODEOH WKH HQWLUH -XO\ WHUP RI DUUDLJQPHQW GXH WR D YDFDWLRQ ZLWK KLV IDPLO\ $W WKDW WLPH QR

RWKHU FRQWLQXDQFHV KDG EHHQ VRXJKW E\ WKH JRYHUQPHQW 7KH FRXUW¶V HQGV RI MXVWLFH H[FOXVLRQ ZDV

VXSSRUWHG E\ FRQVLGHUDWLRQV RI FRQWLQXLW\ RI FRXQVHO DQG DQ LPSOLFLW UHTXHVW IRU UHDVRQDEOH WLPH

QHFHVVDU\ IRU HIIHFWLYH SUHSDUDWLRQ LQFOXGLQJ DSSHDUDQFH DW KHDULQJ E\ FRQWLQXDQFH RI




                                                




         Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 10 of 11
DUUDLJQPHQW WR WKH QH[W DYDLODEOH WHUP RI FRXUW WDNLQJ LQWR DFFRXQW WKH H[HUFLVH RI GXH GLOLJHQFH

E\ WKH JRYHUQPHQW LQ SURVHFXWLQJ WKH DFWLRQ WKURXJK -XO\  6HH  86&   K  % LY 

7KXV WKH FRXUW SURSHUO\ H[FOXGHG IURP VSHHG\ WULDO FRPSXWDWLRQ WKH WLPH IURP -XO\  WR

6HSWHPEHU 

        (YHQ DVVXPLQJ DUJXHQGR WKDW WKH JRYHUQPHQW¶V FRQWLQXDQFH ZDV QRW H[FOXGDEOH IURP

VSHHG\ WULDO FRPSXWDWLRQ QR YLRODWLRQ RI   E ZRXOG UHVXOW $V QRWHG LQ WKH FRXUW¶V SULRU

RUGHU GHIHQGDQW ZDV DUUHVWHG 2FWREHU   $SSUR[LPDWHO\  LQFOXGHG GD\V HODSVHG IURP

1RYHPEHU   WKURXJK 'HFHPEHU   H[FOXGLQJ 1RYHPEHU                                    ,I WKH

JRYHUQPHQW¶V -XO\  FRQWLQXDQFH ZHUH LQFOXGHG WKH FRXUW ZRXOG LQFOXGH -XO\  

WKURXJK 6HSWHPEHU   RU DSSUR[LPDWHO\  DGGLWLRQDO GD\V $V WKLV ZRXOG QRW H[FHHG WKH

GD\ OLPLW LPSRVHG E\   E  GHIHQGDQW LV QRW HQWLWOHG WR UHOLHI

                                               &21&/86,21

        %DVHG RQ WKH IRUHJRLQJ GHIHQGDQW¶V PRWLRQ IRU UHFRQVLGHUDWLRQ '(  LV '(1,('

        62 25'(5(' WKLV WKH WK GD\ RI -XQH 



                                                     BBBBBBBBBBBBBBBBBBBBBBBBB
                                                     /28,6( : )/$1$*$1
                                                     8QLWHG 6WDWHV 'LVWULFW -XGJH





          7KH JRYHUQPHQW UHTXHVWHG WKDW WKH FDVH EH FRQWLQXHG WR WKH FRXUW¶V $XJXVW  WHUP 7KH FRXUW RUGHUHG
WKDW DUUDLJQPHQW EH FRQWLQXHG WR WKH 6HSWHPEHU  WHUP

        )RUPHU GHIHQVH FRXQVHO¶V PRWLRQ WR ZLWKGUDZ VHSDUDWHO\ WULJJHUHG WKH SUHWULDO PRWLRQV H[FOXVLRQ DQG WKHUHE\
H[FOXGHG IURP VSHHG\ WULDO FRPSXWDWLRQ 6HSWHPEHU   WKURXJK 6HSWHPEHU  

                                                        




           Case 7:17-cr-00134-FL Document 70 Filed 06/04/20 Page 11 of 11
